—In an action to foreclose a mortgage, S & K Properties, LLC, the successful bidder at a foreclosure sale, appeals, as limited by its brief, from so much of an order of the Supreme Court, Nassau County (Franco, J.), dated August 8, 2002, as denied its motion for a reduction in the bid price of the subject property purchased at the foreclosure sale.
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
*246The appellant alleges that it discovered structural defects on the subject property approximately three weeks after purchasing it at a foreclosure sale. The appellant further alleges that this was its first inspection of the property because it was unable to gain access thereto prior to the sale. The appellant moved for a reduction in the bid price of the property due to the damage, but the Supreme Court denied the motion.
While a court may invoke its equitable powers to set aside a foreclosure sale where fraud, collusion, mistake, or misconduct casts suspicion on the fairness of the sale (see Guardian Loan Co. v Early, 47 NY2d 515, 520-521 [1979]; Fleet Fin. v Gillerson, 277 AD2d 279, 280 [2000]), contrary to the appellant’s contention, there is no support for the proposition that a court may invoke these powers to reduce the bid price on the property. Accordingly, the Supreme Court properly denied the appellant’s motion.
The appellant’s remaining contention is without merit (cf. Citibank, N.A. v Liebeskind, 237 AD2d 478 [1997]). Santucci, J.P., Friedmann, Mastro and Rivera, JJ., concur.